Citation Nr: 0717994	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  96-48 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether an August 1970 rating decision denying service 
connection for anxiety neurosis was clearly and unmistakably 
erroneous.

2.  Entitlement to an effective date prior to October 20, 
1994, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969 and from July 1975 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2006, the veteran testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  A transcript of that hearing has been associated 
with the claims folder.  

The issues of entitlement to higher disability evaluations 
for the veteran's service connected knee disabilities are 
addressed in the REMAND below. 

The Board notes that service connection for defective vision 
was denied by an unappealed rating action issued in October 
2004.  At his hearing before the Board in June 2006, the 
veteran asserted that service connection was warranted for 
scarring of the left eye that resulted in blindness.  This 
matter is referred to the RO for further action, if 
necessary.  




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
anxiety neurosis in an August 1970 rating decision.  The 
veteran was informed of the decision in September 1970 and 
did not appeal.

2.  The correct facts, as they were known at the time of the 
August 1970 rating decision, were before the adjudicator, and 
the statutory and regulatory provisions extant at the time 
were correctly applied.

3.  On October 20, 1994, the RO received a statement from the 
veteran expressing his desire to file a claim for service 
connection for PTSD.
 
4.  In July 1996, the RO granted service connection for PTSD 
effective from October 20, 1994.  

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for PTSD prior to October 20, 1994.  


CONCLUSIONS OF LAW

1.  The August 1970 rating decision, which denied service 
connection for anxiety neurosis, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The August 1970 rating decision denying service 
connection for anxiety neurosis was not clearly and 
unmistakably erroneous.  38 C.F.R. §  3.105(a) (2006).

3.  The criteria for an effective date prior to October 20, 
1994, for the grant of service connection for residuals of 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran filed his claims prior to the enactment of the 
VCAA.  With regard to his claim for an earlier effective 
date, the record reflects that the originating agency 
provided the veteran with the notice required under the VCAA 
by letter dated in January 2004, subsequent to the initial 
adjudication of the claim.  While this letter provided 
adequate notice with respect to the evidence necessary to 
establish an earlier effective date for the grant of service 
connection for PTSD, it did not provide notice of the type of 
evidence necessary to establish a disability evaluation for 
his PTSD.  See Dingess, supra.  

However, despite the inadequate notice provided to the 
appellant on this element, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the criteria for an earlier effective date 
for PTSD are not met, an earlier effective will not be 
assigned in this case.  Therefore, there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to the effective date 
element. 

With respect to the claim of clear and unmistakable error in 
the prior rating action denying service connection for a 
nervous condition, the Court of Appeals for Veterans Claims 
(Court) has determined that the VCAA has no applicability to 
cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).

The evidence contains appropriate VA examinations.  
Similarly, available service records and post service 
treatment records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claims decided herein.  The Board is also 
unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's earlier effective date and clear and unmistakable 
error claims. 


Claim of Clear and Unmistakable Error

The veteran contends that there is clear and unmistakable 
error in an August 24, 1970, rating action that denied 
service connection for anxiety neurosis.  After a review of 
the evidence, the Board finds that his contention is not 
supported.  Accordingly, his claim fails.  

Legal Criteria

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.


Analysis

At the time of the August 1970 denial, the evidence consisted 
of the veteran's sworn claim, service medical records, and 
the report of a June 1970 VA examination.  The June 1970 
examination report resulted in a diagnosis of psychoneurosis, 
anxiety reaction, chronic moderate.  The examination report 
notes that the veteran complained of shaking of his hands and 
a tremor.  Diagnosis was anxiety neurosis.  

Although the rating decision noted that the service records 
were silent, this error was harmless.  The service records 
show that the veteran was seen in February 1966 about 
personal problems.  He complained of nervousness and tremors 
at that time that had been present for several months.  The 
veteran was worried about his mental condition.  He appeared 
agitated and expressed some mild paranoid thoughts.  
Subsequent records show that the veteran was reported 
twitching (spasms) in neck that worsened when he was nervous 
or thought about it.  A psychomotor twitch was suspected.  
During his August 1969 service separation examination, 
psychiatric examination was negative. 

Despite the foregoing, nothing at the time of the August 1970 
rating decision established that the veteran had a diagnosed 
psychiatric disorder during service or that there was a nexus 
between a current psychiatric disability and service.  Based 
upon an absence of competent evidence of a diagnosis in 
service or a nexus between service and post service 
psychiatric disability at the time of the 1970 rating action, 
a decision to deny was not undebatably erroneous.  38 C.F.R. 
§ 3.105(e).  

In essence, the allegation of CUE amounts to no more than how 
the evidence was weighed.  This does not amount to a valid 
claim of CUE.

In reaching this decision, the Board is aware of the 
subsequent award of service connection for PTSD.  However, 
nothing in the record at the time of the August 1970 rating 
decision shows that the veteran had a diagnosis of PTSD.  On 
the contrary, the record reflects that the veteran was 
initially diagnosed with PTSD during a May 1996 VA 
examination.  


Claim for Earlier Effective Date

The veteran maintains that he should be granted service 
connection for PTSD from the time of his discharge from 
service as he was diagnosed with psychiatric disability 
shortly following his active duty service and filed an 
application for his psychiatric disability immediately upon 
his discharge.  After a review of the evidence, the Board 
finds that his contention is not supported.  Accordingly, his 
claim fails.  

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The record reflects that the veteran filed a claim for 
service connection for a nervous disorder in April 1970 
shortly after his release from his first period of active 
service.  However, by rating action in August 1970, the RO 
issued a rating action denying service connection for anxiety 
neurosis.  The veteran was informed of this decision by 
letter dated in September 1970, but he did not appeal.  As 
indicated previously, that decision is final.  

The Board has reviewed the entire evidentiary record.  A 
claim for service connection for PTSD was not received until 
October 20, 1994.  On that date, the RO received a VA Form 
21-4138, Statement in Support of Claim, from the veteran 
expressing his desire to file a claim for service connection 
for PTSD.  Service connection for PTSD, effective from 
October 20, 1994, was awarded by rating action in July 1996.

In the present case, the earliest effective date that can be 
granted for the grant of service connection for PTSD is the 
date of receipt of the veteran's claim.  Therefore an 
effective date earlier than October 20, 1994 may not be 
assigned.  

The evidence does not show that the veteran filed any claim, 
either formal or informal, for PTSD prior to October 20, 
1994.  In reaching this decision, the Board acknowledges the 
veteran's argument that the effective date of service 
connection should back to 1970 as he had filed a claim for a 
nervous condition.  However, as discussed above, that claim 
was addressed an uppealed rating action in August 1970.  

Simply put, there is no evidence of an intent to pursue a 
claim for service connection for PTSD until October 20, 1994.  
This is the date of the current claim, and assignment of an 
effective date other than October 20, 1994 is not warranted.  
Consequently, the claim for an effective date earlier than 
October 20, 1994, is denied.  


ORDER

The claim of CUE in the 1970 rating decision is dismissed 
without prejudice.

An effective date prior to October 20, 1994, for the grant of 
service connection for posttraumatic stress disorder (PTSD) 
is denied.


REMAND

The veteran also seeks an increased evaluation for his 
service connected knee disabilities.  The Board has reviewed 
the evidence and is of the opinion that further evidentiary 
development is necessary.

In evaluating orthopedic disabilities, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45 (2006); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion."  38 C.F.R. § 4.40 
(2006). 

In this case, the evidence shows that the veteran used a cane 
until late 2000 when he began using a wheelchair followed 
shortly thereafter by a motorized scooter.  It is unclear 
from the medical evidence whether these assistive devices are 
required as a result of his knee disabilities or a 
nonservice-connected disability manifested by tremors to 
include myclonus.  Most recently, in August 2004, a VA 
examination stated that the appellant was "wheelchair 
bound," the reason for the appellant's reliance on a 
wheelchair was unclear.  At that time, the veteran was noted 
to have bilateral knee flexion limited to 90 degrees due to 
pain.  While the examiner recorded that there was additional 
limitation caused by pain, weakness, and lack of endurance, 
the examiner did not attempt to quantify or describe the 
additional functional limitation.  On remand, the veteran 
should be afforded another VA examination addressing the 
severity of his service connected right and left knee 
disabilities.  

The Board also notes that an October 2004 VA treatment record 
indicates that the veteran was being treated by "outside 
neurology."  On remand, the veteran should be asked to 
identify all pertinent sources of treatment, either VA or 
private, for his service connected knee disabilities.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the appeal is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
chondromalacia of the right and left 
knees since August 2004.  In particular, 
he should be asked to identify the 
private neurological treatment referenced 
in the October 2004 VA outpatient record.  
After securing the necessary release, the 
RO should obtain these records, if 
relevant.

2.  The appellant should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
right and left disabilities. All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.

a)  The examination report must also 
address any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion. The examiner 
should accurately measure and report 
where any recorded pain begins and 
ends when measuring limitation of 
motion.

b) If the appellant describes flare-
ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups, 
and if feasible, express this in 
terms of additional degrees of 
limitation of motion during the 
flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that 
fact should be so stated and the 
reason should be explained.

c).  The examiner should indicate 
whether either knee disability is 
manifested by instability or 
subluxation.  If so, the examiner 
should describe the degree of 
instability or subluxation.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2006).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


